1    DAVID J. COHEN, ESQ.
     California Bar No. 145748
2
     BAY AREA CRIMINAL LAWYERS, P.C.
3    300 Montgomery Street, Suite 660
     San Francisco, CA 94104
4    Telephone: (415) 398-3900
     Facsimile (415) 398-7500
5
     Email: djcohen@bayareacrimlaw.com
6
     Attorneys for Defendant BRYAN P. ROSENTHAL
7
                                UNITED STATES DISTRICT COURT
8

9                             NORTHERN DISTRICT OF CALIFORNIA

10                                   SAN FRANCISCO DIVISION
11

12   UNITED STATES OF AMERICA,                        Case No. 3:19-CR-00217-RS

13                             Plaintiff,             ORDER CONTINUING STATUS
                                                      HEARING AND EXCLUDING TIME
14                   v.                               UNDER THE SPEEDY TRIAL ACT
15
     BRYAN PETER ROSENTHAL,
16

17                             Defendant.
18

19

20
            Good cause appearing, it is hereby ORDERED that the status hearing in the above-
21
     captioned matter, presently scheduled for Tuesday, April 14, 2020, in Courtroom 3, at 2:30 p.m.,
22
     be vacated and rescheduled for Tuesday, June 2, 2020, as a hearing on Mr. Rosenthal’s motions,
23

24   in Courtroom 3, at 1:30 p.m. and the following briefing schedule:

25          Mr. Rosenthal’s motions are due on or before Thursday, April 28, 2020;
26
            The government’s opposition to Mr. Rosenthal’s motions is due on or before Tuesday,
27
     May 19, 2020;
28


     [PROPOSED] ORDER CONTINUING STATUS HEARING AND EXCLUDING TIME UNDER THE SPEEDY
     TRIAL ACT
     U.S. v. Rosenthal;
     Case No. 3:19-CR-00217-RS
                                            4
1             Mr. Rosenthal’s reply to the government’s opposition to Mr. Rosenthal’s motions is due
2
     on or before Tuesday, May 26, 2020.
3
              It is further ordered that the period of time between April 14, 2020 and June 2, 2020 is
4
     excluded under the Speedy Trial Act, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(iv), and
5

6    3161(h)(1)(D), to allow for continuity and effective preparation of defense counsel and for the

7    disposition of Mr. Rosenthal’s pretrial motions.
8
              IT IS SO ORDERED.
9

10
     Dated:    3/19/2020                           ______________________________________
11
                                                   HONORABLE RICHARD G. SEEBORG
12                                                 UNITED STATES DISTRICT COURT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     [PROPOSED] ORDER CONTINUING STATUS HEARING AND EXCLUDING TIME UNDER THE SPEEDY
     TRIAL ACT
     U.S. v. Rosenthal;
     Case No. 3:19-CR-00217-RS
                                            5
